Citation Nr: 0019320	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  98-04 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than October 31, 
1995, for a 100 percent rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty in the military from June 
1949 until February 1953 and from February 1968 until October 
1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 1996 
rating decision of the regional office (RO) that granted a 
100 percent rating for PTSD and assigned an effective date of 
October 31, 1995.  The veteran appealed for an 
earlier effective date (EED).


FINDINGS OF FACT

1.  The RO granted service connection for PTSD in July 1992 
and assigned a 30 percent rating for the condition, effective 
from September 30, 1991.

2.  The RO subsequently increased the rating for the PTSD to 
100 percent in December 1996 and assigned an effective date 
of October 31, 1995.

3.  According to VA clinical records, the veteran was totally 
disabled due to the severity of his PTSD as of March 27, 
1992, and that is the earliest date upon which it is 
factually ascertainable that his PTSD had increased in 
severity to the 100 percent level.


CONCLUSION OF LAW

An earlier effective date of March 27, 1992, is warranted for 
the 100 percent rating for the PTSD.  38 U.S.C.A. §§ 1155, 
5110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.400 (1999); and 
38 C.F.R. § 4.132, Code 9411 (1992).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a 100 percent 
rating for his PTSD effective from the original grant of 
service connection because he has been unemployable since 
that time as a result of it.

The general rule with respect to the effective date of an 
award of increased compensation is that it "shall not be 
earlier than the date of receipt of application therefor."  
See 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(o)(1) (1999).  There is an exception to that rule, 
however, when evidence indicates that an increase in 
disability had occurred within one-year preceding the date of 
receipt of a claim for increased compensation.  And in those 
instances, the effective date "shall be the earliest date as 
of which it is factually ascertainable that an increase 
in disability occurred, if application is received within one 
year from such date."  See 38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. § 3.400(o)(2) (1999); Harper v. Brown, 10 
Vet. App. 125 (1997).

Factual Background

A claim to reopen entitlement to service connection for PTSD 
was received from the veteran in September 1991.  At that 
time, the appellant submitted a detailed history delineating 
his in-service stressors and the symptoms he had been 
experiencing since that time.  VA mental hygiene clinic notes 
dated between January and September 1991 were received 
indicating treatment for a pattern of recurring nightmares 
and other symptoms which included excessive irritability, 
erratic sleep, a bad temper, a great deal of nervousness in 
general diagnosed as PTSD. 

The appellant was hospitalized between November 1991 and 
January 1992 for PTSD with complaints which included 
intrusive thoughts, anxiousness, inability to tolerate a 
crowd, and agitation about Desert Storm.  He underwent an 
extensive treatment regimen and upon discharge, was 
considered to be competent and able to return to his pre-
hospital activities.

A clinical report dated March 27, 1992 was received from the 
VA mental hygiene clinic noting that the appellant had been 
treated for over a year for PTSD, delayed, chronic and 
severe.  The veteran was reported that have been stationed in 
Vietnam between 1968 and 1969 during the TET offensive where 
the most vicious fighting had taken place.  It was noted that 
he saw death and destruction and that he was in danger most 
of the time.  It was the opinion of the examiner that the 
veteran was totally disabled on account of symptoms which 
included recurrent, intrusive and distressing recollections 
and dreams of events, efforts to avoid thoughts, feelings and 
activities that aroused recollections of the trauma, and 
feelings of detachment from others, difficulty falling of 
staying asleep, irritability or outbursts of anger, 
difficulty concentrating, hypervigilance, and exaggerated 
startle response.  

The veteran was afforded a VA examination for compensation 
and pension purposes in May 1992 and presented a detailed 
picture of his stressors during active duty, as well as a 
comprehensive social and background history since service.  
He stated that he experienced nightmares of Vietnam about 
once a week, as well as intrusive thoughts which he avoided 
by staying away from loud noises and areas where there were 
crowds of people  He stated that at times, he had been known 
to dive to the ground when he heard a loud noise which 
resembled gunfire and that he also had intense distress at 
the sound of airplanes.  The veteran related that he avoided 
movies which were about war.  He said that he primarily felt 
most distressed about his feelings of estrangement from his 
loved ones.  He reported that he consistently had difficulty 
falling asleep and was irritable with difficulty 
concentrating and occasional suicidal ideation.  The examiner 
noted that the veteran became very anxious as the interview 
proceeded and was tremulous to the point that he was unable 
to remove articles from his wallet.  

Following mental status examination, the examiner stated that 
the veteran had experienced traumatic events that were 
clearly outside the range of usual human experiences and had 
had symptoms consistent with PTSD throughout the years, but 
had been able to function occupationally quite well 
considering the severity of his symptoms.  It was noted that 
he appeared to have been most significantly affected by a 
decreased ability to engage in and have close relationships 
with his family members, and that this had been very 
distressing to him. It was felt that he seemed to have 
compensated well overall with his disability, but was mildly 
occupationally impaired, and moderately impaired on a 
personal and social level.  It was determined that the 
veteran was currently capable of managing his benefit 
payments in his own best interest. 

Based on this evidence, the RO granted service connection for 
PTSD by rating decision of July 1992, and established a 
30 percent rating effective from the date of the reopened 
claim received on September 30, 1991.  A 100 percent 
disability rating was assigned under the provisions of 
38 C.F.R. § 4.29 for the period of hospitalization between 
November 1991 and January 1992. 

Subsequently received were VA outpatient treatment records 
dating from May 1992 from the veteran's treating psychologist 
that he was being treated on a regular basis for what was 
noted to be chronic and severe symptoms of PTSD.  He 
continued to be described as totally disabled.  

The veteran, his wife and his VA treating psychologist 
presented extensive testimony upon personal hearing on appeal 
in April 1993 wherein they elaborated upon the veteran's PTSD 
symptoms and the difficulties he had experienced over the 
years, to include his inability to retain gainful employment 
as a result thereof.  Statements were received from the 
veteran's daughters in September 1993 attesting to the 
veteran's anger, and emotional abusiveness while they were 
growing up.

The record reflects that the veteran was hospitalized at a VA 
facility between December 1993 and February 1994 where it was 
noted that he had anxiety, depression, insomnia, nightmares, 
flashbacks, intrusive thoughts and social isolation, and that 
his symptoms had reached the point that an admission was 
indicated.  It was reported that during the course of 
hospitalization, his symptomatology stabilized but that upon 
discharge, his PTSD symptoms continued to be present in 
varying degrees.  The veteran was considered competent for VA 
purposes but unemployable due to PTSD.  A Global Assessment 
of Functioning (GAF) score of 31 was rendered at that time 
and a past year score of 40 was noted.  The appellant was 
readmitted to a VA facility between March and May 1995 for 
what was noted to be increased symptoms of PTSD requiring 
hospitalization.  Following an extended course of treatment, 
it was recorded upon discharge that he had stabilized to the 
point that he could be treated as an outpatient, but that 
PTSD symptoms continued in varying degrees.  The veteran was 
again pronounced competent but unemployable due to PTSD. 

The veteran's treating VA psychologist provided a statement 
dated in June 1995 noting that the appellant had been under 
his care for five years and emphasized that he was totally 
disabled and unemployable due to his service-connected PTSD.  
The examiner noted that the veteran had severe anxiety anger 
periods where either social withdrawal or "acting out" 
would occur.  It was determined that he was dangerous to 
himself and other people if provoked, and that cognition was 
impaired daily and sometimes hourly with intrusive 
distressing thoughts, flashbacks, severe anxiety with 
hypervigilance and startle response, and a shortened 
attention span.  It was reported that comprehension was 
impaired and judgment was greatly affected.  The examiner 
noted that the veteran would need continuous outpatient care, 
including individual psychotherapy and psychotropic 
medication, in addition to yearly admissions to the PTSD 
specialty unit.  It was opined that he would never improve to 
the point that he could work on a day-to-day basis due to his 
PTSD symptoms.  VA outpatient clinical records dating from 
November 1995 reflect continuing treatment due to PTSD 
wherein the disorder was described as chronic and severe 
rendering the veteran totally disabled and unemployable.  
Private clinical data from Florence Psychiatric Associates 
dated between August and October 1995 reflect treatment and 
medication management for psychiatric symptomatology.  A 
notation received on October 31, 1995 indicated that the 
veteran felt he was getting worse and wanted to give up as he 
didn't care anymore.  It was indicated that of utmost concern 
were ongoing suicidal thoughts, one of a "Russian Roulette" 
nature.  It was noted that a phone call was placed to his VA 
treating psychiatrist who agreed to assist in arranging 
admission to the VA hospital.  

Based on the most recent evidence discussed above, the RO, by 
an December 1996 rating action, concluded that the veteran's 
service-connected psychiatric disorder was totally disabling 
and a 100 percent evaluation was granted, effective from 
October 31, 1995.  

The Board observes in this instance, however, that the 
clinical record documents the veteran's complaints and/or 
treatment starting in March 1992 for symptoms which included 
anger, rage, irritability, anxiety, difficulty sleeping, 
nightmares, depression, daily thoughts of Vietnam, despair, 
social isolation and intrusive thoughts, preoccupation, and 
being distracted.  They also show the veteran's complaints of 
having considerable difficulty with emotional detachment.  
The severity of the psychiatric disability was characterized 
as severe and chronic as early as March 1992.  Moreover, the 
Board notes that the veteran's symptoms were severe enough to 
have required hospitalization for treatment.  The Board 
observes that while the examiner who conducted the May 1992 
VA examination determined that the appellant was only mildly 
to moderately occupationally impaired due to PTSD, the 
appellant's treating physician consistently reported that he 
was totally disabled as the result of observation over more 
than a year of treatment.  In short, the evidence of record 
demonstrates that, prior to October 31, 1995, the record on 
appeal consistently indicated that the veteran was totally 
disabled and unemployable. 

In summary, the record demonstrates that the veteran's 
treating VA psychologist noted as early as March 27, 1992 
that the symptoms of PTSD were chronic and severe, and is 
shown to have maintained throughout this time frame that the 
appellant has been totally disabled and unemployable.  
Moreover, it is shown that he was hospitalized for extended 
periods on at least two occasions, between December 1993 and 
February 1994 and March and May 1995 where, upon discharge, 
it was determined that he was unemployable.  The GAF score of 
31 determined on the latter admission attests to a severe 
degree of psychiatric impairment.  The Board finds that the 
treating psychiatrist's statement dated in June 1995 is 
substantially consistent with a finding that the degree of 
symptomatology resulting from PTSD is at least consistent 
with a level of vocational and social incapacitation causing 
the attitudes of all contacts except the most intimate to be 
so adversely affected as to result in virtual isolation in 
the community, or incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior, or being demonstrably unable to obtain or retain 
employment.  See 38 C.F.R. § 4.132, Code 9411 (1992).  
Consequently, based on this evidence, the Board concludes 
that the veteran's PTSD symptomatology has been of such 
significance that total disability has been indicated since a 
VA outpatient clinical record dated March 27, 1992 noted that 
he was totally disabled.  Accordingly, the Board concludes 
that an effective date of March 27, 1992 is warranted for the 
assignment of a 100 percent schedular rating for PTSD.  

The Board finds, however, that evidence of chronic and 
intense emotional distress warranting an evaluation greater 
than 30 percent is not apparent in the record prior to March 
27, 1992.  As indicated previously, he was pronounced able to 
return to pre-hospital activities, including employment, upon 
discharge from VA hospitalization in January 1992.  The Board 
thus finds that the clinical evidence did not support a 
higher rating, or a grant of total disability owing to PTSD 
prior to March 27, 1992.


ORDER

An earlier effective date of March 27, 1992 is granted for 
the 100 rating for PTSD, subject to controlling regulations 
governing the payment of monetary awards.


		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

 



